Citation Nr: 1436558	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-11 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a skin disorder.  

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1967, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In April 2014, a hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  

The issues of service connection for a skin disorder and for hypertension, to include as secondary to service-connected diabetes mellitus, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim of service connection for tinnitus.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

At the April 2014 hearing, the Veteran testified that his tinnitus began in service and persisted.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of a hearing loss disability, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  Here, the Board finds no reason to question the veracity of the Veteran's sworn testimony; there is nothing in the record that directly contradicts it.  Significantly, November 2008 VA examiner did not discount the Veteran's account of onset of tinnitus in service and persistence since as not credible.  The AOJ has found that the Veteran had no noise exposure (an etiological factor for tinnitus) in service; however, that finding is inconsistent with the Veteran's MOS (in field artillery), and his assignment to an artillery battery in Vietnam.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) the Board concludes that all the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  


REMAND

At the April 2014 hearing, the Veteran testified that he had skin lesions on his arms and hands that were treated by medics in the field during service.  VA treatment records show that in January 2010, skin lesions on the Veteran's right hand were diagnosed as verruca vulgaris with actinic related atypia, and that in October 2009, skin lesions on his wrist were diagnosed as hypertrophic actinic keratosis.  As the Veteran has not been provided a VA examination for his skin disorder (and in light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)), a VA examination to secure a medical nexus opinion regarding the nature and etiology of the skin disorder is necessary.  

Further, the Veteran claims that his hypertension is secondary to his service-connected diabetes mellitus.  [At the April 2014 hearing he testified that Dr. Baker, a private physician, diagnosed his service-connected diabetes mellitus prior to diagnosing his hypertension.  However, treatment records from Dr. Baker show that the Veteran had an assessment of borderline hypertension in 1990 (and a diagnosis of hypertension in August 1995 and February 1999), and that in September 2000 there was "[n]o evidence of Diabetes Mellitus."]  

Nonetheless, while the July 2003 VA examiner opined that the Veteran's "essential hypertension is less likely as not a complication of his diabetes mellitus," the examiner did not opine whether or not the Veteran's diabetes mellitus has aggravated his hypertension (the concept of aggravation is for consideration in a claim of secondary service connection such as this).  Consequently, an addendum opinion that addresses aggravation must be secured.  

Finally, the record reflects that the Veteran is receives ongoing treatment for diabetes mellitus and hypertension from Dr. Stortzum, a private physician, and has also received VA treatment.  As records of such treatment may contain pertinent information, and VA records are constructively of record, they must be sought.

The case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for skin disability, diabetes mellitus and hypertension (records of which are not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran.  The AOJ should specifically secure any and all medical records (not already in the record) of VA evaluations and/or treatment the Veteran has received for these disabilities.  

2. Thereafter, the AOJ should return the entire record to the July 2003 VA examiner for review and an addendum opinion regarding whether or not the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus (and if so, the degree of disability that is due to such aggravation).  If the July 2003 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  
3. The AOJ must also arrange for a dermatological examination of the Veteran to determine the nature and likely etiology of his skin disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each skin disability found (or shown by the record, to include the symptoms noted in January 2010).  

(b) Please identify the likely etiology for each skin disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as related to the arm and hand skin lesions that were allegedly treated by a medic in service)?    

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


